DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 22, 2021 has been entered.  Claim 1 remains pending in the application.  Applicant’s amendments to Specification and Claim have overcome each and every objection and 112(b) rejection.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Drawings
The drawings were received on 3/22/2021.  These drawings are unacceptable because of noncompliance with 37 CFR 1.121(d) and MPEP 1.84.  
Each drawing sheet submitted after the filing date of an application must be identified as either "Replacement Sheet" or "New Sheet" pursuant to §1.121(d).
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.
Specification
The disclosure is objected to because of the following informalities:
The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
No amendment may introduce new matter into the disclosure of an application and must state so.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informality:
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney (hereinafter McKinney), US PGPub 2014/0103668, in view of Dargis, US Patent 4,575,140 (hereinafter Dargis).
Regarding claim 1, McKinney teaches a flat bar (10) designed for securing an existing door which swings into a room (Fig 1), said flat bar comprising: predrilled holes (Fig 5); a first oblong shaped notch (Fig 9); a second oblong shaped notch (Fig 9) ; a knob (54); an upper T30 lag bolt and lower T30 lag bolt (24) configured to anchor said flat bar into an existing wall (Fig 3) such that said T30 anchor bolts are fastened into supports of the existing wall on a latch side of said existing door; wherein said second notch is one inch by one and seven eighths of an inch; wherein said second notch in said flat bar is configured to slide over existing door knob (Fig 9); wherein said knob is configured to permit a user to lift and remove said door cuff from a secured position and to reset the said door cuff into position when inside of the room to be secured (Fig 9).

    PNG
    media_image1.png
    420
    594
    media_image1.png
    Greyscale

Annotated Figs 3, 9-McKinney
McKinney does not teach predrilled tapped holes; a plastic spacer block; wherein said plastic spacer block is attached with two fasteners on said flat bar; wherein said plastic spacer block is configured to fit between said flat bar and sais existing door; wherein said plastic spacer block is configured to keep said flat bar parallel with an opening trip of said existing door to prevent said existing door from opening enough to get a bar through for forced entry.  
McKinney teaches a plurality of standoffs (38) which are integrated into the body of the flat bar located on the flat bar side facing the existing door (Figs 9,10) such that McKinney also teaches predrilled tapped holes; a plastic spacer block; wherein said plastic spacer block is attached with two fasteners on said flat bar; wherein said plastic spacer block is configured to fit between said flat bar and sais existing door; wherein said plastic spacer block is configured to keep said flat bar parallel with an opening trip of said existing door to prevent said existing door from opening enough to get a bar through for forced entry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKinney’s flat bar with 
McKinney does not teach a flat bar wherein said upper T30 lag bolt is configured to be even with a top of a base of an existing door knob; wherein said lower T30 lag bolt is configured to be one inch below said upper T30 lag bolt to keep the said flat bar from dropping if said existing door knob is removed; wherein said flat bar is configured to secure said existing door to said existing wall supports behind a wall covering;  wherein said first notch is one quarter inch by one and seven eighths of an inch; wherein said first notch in said flat bar slides over said upper and lower T30 lag bolts;
Dargis teaches a door locking device (10) wherein said upper T30 lag bolt (40) is configured to be even with a top of a base of an existing door knob (Figs 2, 3); wherein said lower T30 lag bolt is configured to be one inch below said upper T30 lag bolt to keep the said flat bar from dropping if said existing door knob is removed (Fig 3); wherein said flat bar is configured to secure said existing door to said existing wall supports behind a wall covering (col 4, lines 45-51);  wherein said first notch is one quarter inch by one and seven eighths of an inch (46, Fig 2); wherein said first notch in said flat bar slides over said upper and lower T30 lag bolts (Figs 1, 2, 3) such that Dargis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKinney’s flat bar with Dargis’ mounting technique of sliding the narrow edge of the smaller oblong shaped notch onto a base mounted on the wall opposite the door knob.  .  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the small notch of Dargis performs the same as the claimed invention’s first notch with relative dimensions one quarter inch by one and seven eighths of an inch thus the claimed device was not patentably distinct from the prior art (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the placement of Dargis’s screws performs the same as the claimed invention’s relative dimensions of upper T30 lag bolt is configured to be even with a top of a base of an existing door knob and lower T30 lag bolt is configured to be one inch below said upper bolt thus the claimed device was not patentably distinct from the prior art (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Modifying the wall mounting hardware from Dargis’ modified striker plate .  
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675